t c memo united_states tax_court john w madden jr et al petitioners v commissioner of internal revenue respondent docket nos filed date sheldon h smith for petitioners virginia l hamilton for respondent memorandum findings_of_fact and opinion fay judge respondent determined deficiencies as follows 1cases of the following petitioners are consolidated here- with for purposes of trial briefing and opinion museum of outdoor arts docket no cynthia madden leitner docket no plaza developers holdings llc a colorado llc docket no marjorie p madden docket no docket no john w madden jr year deficiency first tier deficiency second tier deficiency secs sec_4941 sec_4941 and a b and -- -- -- -- -- -- -- -- -- dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number -- -- -- -- -- -- -- -- -- -- docket no museum of outdoor arts year deficiency first tier deficiency second tier deficiency secs sec_4941 sec_4941 and a b and dollar_figure big_number big_number big_number big_number dollar_figure -- -- -- -- -- -- -- -- -- docket no cynthia madden leitner year deficiency first tier deficiency second tier deficiency secs sec_4941 sec_4941 and a b and dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -- -- -- -- -- -- -- -- -- dollar_figure -- -- -- -- -- -- -- -- -- -- docket no plaza developers holdings llc a colorado limited_liability_company year deficiency first tier deficiency second tier deficiency secs sec_4941 sec_4941 and a b and -- -- -- -- -- -- -- -- -- dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number -- -- -- -- -- -- -- -- -- -- docket no marjorie p madden year deficiency first tier deficiency second tier deficiency secs sec_4941 sec_4941 and a b and -- -- -- -- -- -- -- -- -- dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number -- -- -- -- -- -- -- -- -- -- all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the parties have made numerous concessions including respondent's concession of the second tier deficiencies originally determined with respect to petitioner john w madden jr petitioner marjorie p madden petitioner's wife and cynthia madden leitner petitioner's daughter the issues remaining for decision are whether the museum of outdoor arts the museum is liable as lessor for unrelated_business_income_tax ubit on amounts received from through in connection with the leasing of office building spaces whether the museum is liable as lessor for ubit on amounts received in and in connection with the leasing of fiddler's green amphitheatre fga whether greenwood maintenance co gmc is liable for the excise_tax under sec_4941 in connection with payments received by it from the museum from the years through whether petitioner petitioner's wife and petitioner's daughter are liable for the excise_tax under sec_4941 in connection with payments made by the museum to gmc from the years through whether petitioner petitioner's wife and petitioner's daughter are liable for the sec_4941 excise_tax in 2as of date plaza developers holdings llc assumed the assets liabilities and potential liabilities of greenwood maintenance co gmc and gmc ceased to exist at that time plaza developers holdings llc is the named party in docket no however for clarity we will refer to plaza developers holdings llc as gmc connection with three payments in the amounts of dollar_figure dollar_figure and dollar_figure made by the museum findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorpo- rated herein by this reference petitioner and petitioner's wife resided in englewood colorado at the time he filed his petition petitioners petitioner formed the john madden co the company in the company which develops and manages commercial office buildings and office parks played an integral role in developing greenwood plaza a denver colorado office complex consisting of commercial office buildings spread over acres of land the company via a number of different partnerships owned nine of the buildings in the complex during the years at issue the museum a private_foundation incorporated in the state of colorado is located in the greenwood plaza complex peti- tioner is one of the founders of the museum and was a foundation_manager of the museum under sec_4946 during the years at issue petitioner's wife served as treasurer of the museum 3cynthia madden leitner petitioner's daughter resided in littleton col at the time she filed her petition the principal_place_of_business of gmc and the museum of outdoor arts the museum was englewood col when they filed their petitions during and secretary treasurer during and secretary during and petitioner's daughter served on the board_of directors of the museum during all the years at issue she was the secretary of the museum from through president of the museum during and president vice president from through both petitioner's wife and petitioner's daughter were foundation managers of the museum under sec_4946 during the years at issue the museum an outdoor museum which can be best described as a museum without walls was granted its tax-exempt status under sec_501 on date the principal purposes of the museum as set out in its articles of amendment include the stimulation promotion and development of the interest of the general_public in every manner of art forms through organization and operation of outdoor and indoor museums the holding and sponsorship of music concerts art exhibitions and theatrical and dance performances all for cultural and educational_purposes the museum's artwork consists primarily of sculptures and other exhibits that are designed to withstand the outdoor elements although a few pieces are located in public atria inside some of the buildings most of the artwork is situated along the public thoroughfares that run throughout the greenwood plaza complex the museum conducts tours of its art- work and also offers courses in art to members of the community the museum relies on the company to provide most of its management facilities specifically the john madden co furnishes office space to the museum rent free in one of the buildings owned by the company further the company allows the museum to use its accounting system free of charge the museum also relies on the building owners including the company to provide spaces inside and outside their buildings free of charge to display its artwork periodically members of the community hold special events such as wedding receptions or bar mitzvahs in the spaces provided by the building owners in these instances the museum charges the community members a fee for_the_use_of the spaces furnished by the building owners these special events were held at various times during the years at issue the museum recorded the following amounts as leasing revenue and incurred the following expenses in connection with the leasing of the office building spaces year revenues dollar_figure big_number big_number big_number expenses dollar_figure big_number big_number big_number except for dollar_figure in all of the expenses listed for the years and relate to payments made by the museum to gmc for services furnished by gmc in connection with the special events prior to gmc did not charge the museum any fee for its services in the early 1980's the company hired dr sherry manning as its new chief_executive_officer prior to being hired by the company dr manning had been the president of colorado women's college dr manning told petitioner's daughter that gmc could charge the museum for the services it provided to the museum so long as the charge was not higher than the fair market rate for the services rendered as indicated above gmc began charging the museum for the services that it provided in connection with the special events greenwood maintenance co petitioner owns a 75-percent stake in gmc a maintenance and janitorial company thus gmc is defined as a disqualified_person under sec_4946 with respect to the museum during the years at issue gmc performed maintenance functions for approximately of the buildings in greenwood plaza including all of the buildings owned by the company throughout the years at issue the museum contracted with gmc to perform janitorial and related_services depending on the job requirements gmc would either perform the work itself or sub- contract with third parties to have the work performed fiddler's green amphitheatre on date greenwood plaza south a partnership in which petitioner was a partner donated fga to the museum con- current with the fga donation a 3-acre park contiguous to the amphitheater known as samson park was also donated to the museum fga is an outdoor amphitheater built in as an earth sculpture from the time of its development until it was donated to the museum in date the museum used fga approximately five times each year for performing arts events on date weeks prior to the donation the museum executed the fga long-term facility lease agreement the first lease with mca concerts inc mca for the lease of fga after entering into the first lease the museum sent a copy of the first lease to the new york law firm of baer marks upham for advice regarding any issues that might affect the museum's tax-exempt status by a letter dated date baer marks upham replied to the museum's inquiry and made a number of suggestions for changes in the lease thereafter on date the museum executed the first amended and restated fga long-term facility lease agreement the second lease pursuant to their agreement after entering into the first lease mca installed individual seats constructed a sound wall and made other improvements to fga after the renovations fga could accommodate an audience of big_number people and many popular performers could and did put on shows at fga the second lease provides that the museum will collect rent from mca based on a fixed percentage of gross_receipts but that in any event the rent will not be less than dollar_figure per year the second lease also imposes certain obligations on the museum first the museum is required to use its best efforts with respect to obtaining any necessary permits second the museum is required to maintain the property and secure it from damage third the museum is obligated to arrange for big_number parking spaces in order to arrange for the parking spaces the museum entered into parking license agreements with building owners in the greenwood plaza complex pursuant to these licenses the building owners agreed to make their buildings' parking spaces available to concert patrons and in return the museum agreed to arrange for security and cleanup of the parking areas finally the second lease contains a sublease clause under this clause mca must remit percent of the sublease rentals to the museum the sublease rentals are defined as the gross_receipts received by mca from the sublessees less any out-of-pocket expenses_incurred by mca in connection with the subleases self-dealing transactions petitioner is a disqualified_person as defined by sec_4946 with respect to the museum petitioner admits that on date the museum and petitioner engaged in a self- dealing transaction he also admits that on date he and the museum engaged in a self-dealing transaction petitioner concedes that he owes the first_tier_excise_tax under sec_4941 on the self-dealing transactions the transactions involve payments made by the museum for repairs to artwork owned by petitioner in each case petitioner was out of town when the transactions occurred as noted supra employees of the company performed accounting services for the museum while petitioner was out of town checks were issued from the museum's bank account for services rendered to repair petitioner's artwork petitioner's daughter learned of the transactions a day or two after they occurred and corrected them immediately by having petitioner reimburse the museum a third transaction at issue involves a dollar_figure payment made by the museum to form inc form inc is an association of artists who create large stone sculptures the payment relates to art exhibition expenditures made pursuant to a contract with form inc however the company is the named party in the contract with form inc not the museum issue leasing of building spaces opinion the first issue for decision involves whether the income received from the museum's leasing of building spaces to members of the community constitutes unrelated_business_taxable_income ubti respondent determined in the notice_of_deficiency that the leasing4 revenues received by the museum constitute income 4for simplicity we refer to the revenue from special events as leasing revenue we use the term leasing as a label only and offer no opinion on whether this income constitutes rent from continued from a trade_or_business regularly carried on for profit and not substantially related to the exempt_function of the museum therefore respondent contends the leasing income is ubti under sec_513 the museum argues that making building spaces and artwork available to the public is substantially related to its exempt_function we agree with the museum the income of organizations classified under sec_501 is generally exempt from taxation however sec_511 imposes a tax on the unrelated_business_taxable_income of sec_501 organizations ubti is defined in sec_512 as income derived by an organization from any unrelated_trade_or_business regularly carried on by it sec_513 defines the term unrelated_trade_or_business as the conduct_of_a_trade_or_business that is not substantially related to the organization's exempt_purpose the regulations and case law specify three elements neces- sary for income to be ubti the activity being conducted must rise to the level of a trade_or_business the trade_or_business must be regularly carried on by the organization and the conduct of the trade_or_business must not be substan- tially related to the organization's tax-exempt purpose 106_tc_222 sec_1_513-1 income_tax regs these elements are conjunctive and continued real_property under sec_512 each must be present for income to be ubti here we shall focus our attention on the third element namely whether the leasing of museum spaces was substantially related to the museum's exempt_purpose an activity is substantially related to an organization's exempt purposes where the performance of the activity has a substantial causal relationship to the achievement of the exempt purposes sec_1_513-1 income_tax regs the activity must contribute importantly to the accomplishment of those pur- poses id this determination is based upon all of the facts and circumstances surrounding the activity id in evaluating the substantial relationship we focus our inquiry on the manner in which the museum conducts its activi- ties 475_us_834 specifically we will determine whether the manner in which the museum leased the building spaces to the public manifests an intent to further its exempt purposes or whether that manner indicates an intent to merely raise revenue national league of postmasters of the united_states v commis- sioner tcmemo_1995_205 affd 86_f3d_59 4th cir we begin by noting that the amount of revenue involved for each year is not significant more importantly the revenues earned by the museum from this activity barely exceeded the related expenses and in some years the museum actually suffered losses this fact lends credence to the museum's argument that the leasing activity was performed mainly to expose the artwork to people who otherwise would not have seen it rather than as a revenue-generating activity at this point we recall the stated purposes of the museum the museum was created to expose people to the outdoor arts and to promote interest in outdoor objects as art forms by offering the building spaces for special events the museum argues that it effectively exhibited the artwork to an audience who normally would not have come to the greenwood plaza and viewed the exhibits this rationale is consistent with the museum's stated purposes accordingly we conclude that the museum's leasing of building spaces to members of the public was substantially related to its exempt_purpose therefore the revenue generated by this activity is not ubti issue leasing of fga the second issue for decision concerns whether the museum realized ubti from leasing fga to mca in the notice_of_deficiency respondent determined that revenues from the lease with mca constitute income from a trade_or_business regularly carried on for profit and not substantially related to the exempt_function of the museum thereby resulting in ubti under sec_513 the museum disputes this determination the museum contends that the leasing activity did not rise to the level of a trade_or_business and even if it did it was not regularly carried on in making this determination the size of the property and the taxpayer's activities with respect to the property are important factors see generally 73_tc_766 fga is substantial with a capacity to seat big_number patrons the lease was not a short-term arrange- ment as it provided for a 6-year initial term further the museum was required under the second lease to make arrangements for security and parking prior cases make clear that leasing activities of this nature constitute a trade_or_business that are regularly carried on see ohio county indep agric societies delaware county fair v commissioner tcmemo_1982_210 next the museum contends that the leasing activity is substantially related to its exempt_purpose because the museum was established to promote live shows and performing arts events the museum asserts that it could have put on these productions itself therefore the museum argues that it did not generate ubti by merely leasing fga and having mca arrange for the performances as discussed supra an activity is substantially related to an organization's exempt_purpose where the activity has a sub- stantial causal relationship with the achievement of the exempt_purpose sec_1_513-1 income_tax regs in evaluating the substantial relationship we examine the manner in which the museum conducted its activities in order to determine whether there was an intent to further its exempt purposes or simply make a profit united_states v american college of physicians supra pincite individual seats were installed in fga in prepara- tion for the concert productions that mca intended to put on the museum has offered no aesthetic reasons for installing individual seats in fga a completely earthen structure which itself can be described as a work_of_art and the record contains no evidence that the facility was upgraded for any reasons other than commercial ones further we note that the productions put on by mca involved popular performers and commanded premium ticket prices finally the amount of money involved with the second lease was substantial on the basis of these facts we conclude the museum leased fga primarily to make a profit and not to substantially further its exempt purposes the museum argues that even if the lease proceeds represent unrelated_business_income they fall within the passive real- estate exception to ubti sec_512 specifically excludes real_property rents from ubti however in order to satisfy the passive rent exception the leasing arrangement must meet certain guidelines first the landlord may not render substantial services under the lease for the convenience of the tenant sec_1_512_b_-1 income_tax regs second the statute prescribes that the determination of rent must not depend in whole or in part on the income or profits derived by any person from the leased property other than an amount based on a fixed percentage of receipts or sales sec_512 respondent attacks the arrangement with mca on both fronts and concludes that the second lease does not qualify for the passive rental exception under sec_512 respondent contends the museum rendered substantial services solely for the convenience of mca specifically respondent directs our attention to three lease provisions the requirement that the museum arrange for parking the requirement that the museum maintain the fga grounds and arrange for security and the requirement that the museum use its best efforts with respect to obtaining the necessary permits and licenses eg a liquor license we will deal with each of these in turn respondent argues that the parking arrangements under the lease constitute substantial services not typically rendered to tenants the museum responds that just as the museum is without walls fga is an amphitheater without parking spaces therefore the museum had no choice but to arrange for parking spaces because otherwise it would be impractical to hold concerts at fga we agree with the museum that arranging for the parking spaces was not an impermissible service provided to mca the regulations proscribe services rendered to the tenant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only sec_1_512_b_-1 income_tax regs for instance the regulations state that maid services such as found at a hotel are impermissible personal services whereas the cleaning of public areas and the collection of trash are not considered to be services rendered primarily for the convenience of the tenant id typically a complex such as fga is built with parking areas surrounding the structure any lease of the building necessarily contemplates that the lessee will be able to use the surrounding parking spaces here the museum was required to undertake unique measures in order to provide the parking necessary for mca to use fga these arrangements were necessary to put fga on equal footing with similar complexes and do not represent impermissible services under the regulation the evidence at trial indicates that once the spaces were made available mca took on the primary responsibility of managing the parking spaces during the concerts although the museum retained some respon- sibility for security and cleanup in effect instead of building a parking garage the museum created parking spaces through these license arrangements once the arrangements were complete however the museum turned over the primary operating duties to mca for the duration of the concerts these arrange- ments do not constitute impermissible services respondent also argues that the maintenance and security services furnished by the museum are impermissible services provided to the tenant the second lease requires the museum to maintain or provide for the maintenance of all existing struc- tures at the outset of the second lease and to arrange for security on days that mca is not using fga mca agreed to pay the museum dollar_figure a year to help defray the museum's expenses_incurred in arranging for these services respondent argues that the maintenance of fga was a service rendered for the benefit of the lessee we cannot agree with respondent's contention that the maintenance services went beyond what a landlord would normally furnish in a lease for occupancy in fulfilling this obligation the museum simply contracted with a landscaping company to main- tain the grounds surrounding the amphitheater further the evidence indicates that after mca took possession of the struc- ture in the museum did not provide nor contract with a third party to provide security services for fga maintaining the grounds surrounding a building is a service customarily rendered by lessors and is not an impermissible service for purposes of the regulation finally respondent argues that the best efforts clause in the second lease is an impermissible service for the benefit of the lessee the clause states that the museum will use its best efforts to assist mca in obtaining any permits or licenses such as those necessary for the sale of beer wine and spirits at fga upon the advice of baer marks upham a clause was added to the second lease which specified that the museum was required to lend only such assistance as is usually and customarily rendered by landlords to tenants no evidence was adduced at trial concerning what actions if any the museum actually took with regard to the best efforts clause the museum argues that it is not obligated under this clause to render a service primarily for the benefit of the lessee rather the museum asserts that this clause was inserted to ensure that the museum would sign any application which required the landlord's signature while the term best efforts connotes more than merely signing an application_for a license the evidence at trial supports petitioner's assertion no evidence was presented at trial to contradict the museum's assertions in this regard consequently we find that no impermissible services were performed pursuant to the best efforts clause on the basis of the foregoing discussion we conclude that the museum did not render substantial services for the benefit of mca that go beyond those services usually rendered in connection with the rental of real_estate next we shall address respondent's argument that the rental income was based in part on mca's net_income or profits sec_512 specifically denies the rental income exclusion where the amount of rent is based in whole or in part on the income or profits derived by any person from the leased property other than an amount based on a fixed percentage or percentages of receipts or sales 100_tc_114 respondent contends that the sublease provision of the second lease requires mca to remit to the museum percent of its profits derived from any sublease of fga and thus the rent is being calculated in part based on a percentage of mca's profits from fga moreover respondent asserts that in amounts were remitted to the museum as a result of a budweiser- sponsored event and those amounts were in fact calculated under the sublease provisions of the second lease at the outset we note that certain rules related to real_estate_investment_trusts are made applicable to the determination of what amounts constitute rent from real_property sec_1_512_b_-1 income_tax regs pursuant to sec_1_856-4 income_tax regs where the rent received under a lease consists of both a fixed amount and an amount based on the income or profits of the lessee then none of the amounts received qualify as rents_from_real_property however where the amount received under such a lease includes only the fixed portion of the rent then that amount qualifies as rents_from_real_property id the evidence indicates that the only inclusion under the sublease clause occurred in consequently only the rent paid in may be subject_to ubit under this theory as outlined supra respondent's argument focuses on the sublease provision of the second lease which requires mca to remit percent of the profits derived from a sublease of fga specifically the lease contains the following sublease provision mca shall pay the museum a lease fee equal to twenty- five percent of all sublease rentals as used in this agreement sublease rentals means all receipts realized by mca from the subletting of the amphi- theatre less all out-of-pocket expenses including but not limited to supplies utilities and personnel costs incurred by mca as a direct result of the sub- letting further respondent notes that in a budweiser-sponsored event was held and a portion of the profits as calculated under this provision was remitted to the museum the museum does not dispute that the fees from the budweiser-sponsored event were paid to the museum but contends that the total fees involved amounted to only dollar_figure an insubstantial amount in comparison to the whole lease and therefore this small amount should not taint the whole lease the statutory language upon which respondent relies is very clear sec_512 provides that the exclusion of rents from ubti shall not apply if the determination of the amount of such rent depends in whole or in part on the income or profits derived by any person from the property leased emphasis added the museum does not argue that the amount remitted under 5in support of this assertion the museum cites 78_tc_921 policemen's benevolent association of westchester county inc v commis- sioner tcmemo_1981_679 the cases do not touch upon sec_512 and are therefore inapposite the sublease clause did not constitute a percentage of the profit derived from the budweiser-sponsored event obviously it did the museum principally argues that we should recognize a de_minimis exception to the above-quoted language we refuse to do so the statute explicitly contemplates that as is the case here proscribed rental payments may constitute only a portion of the total rents received it is axiomatic that an unambiguous statute should be given effect according to its plain and obvious meaning see 467_us_837 157_us_1 96_tc_895 here a portion of the rent paid in was determined based upon the profits that mca derived from the budweiser-sponsored event accordingly none of the rent paid_by mca in qualifies under sec_512 as rent from real_property and it is therefore subject_to ubit 6while the result may seem inequitable the museum had been put on notice that the sublease provision of the second lease potentially subjected the total lease proceeds to ubit the opinion letter from baer marks upham points out that the sublease revenue_provision could possibly taint all the proceeds from the lease the letter recommends that the museum recast the provision from the first lease in response the museum changed the term net sublease revenues to sublease revenues aside from deleting the word net no changes were made to the substantive portions of the sublease revenue_provision in the second lease the museum contends that the arrangement with budweiser did not amount to a sublease and therefore the proceeds from the event do not taint the remaining rental income under the second lease the museum misconstrues respondent's argument the museum's contention is premised on the belief that respondent is assailing the arrangement with mca based upon sec_1 b income_tax regs that regulation covers situations involving a lease based at least in part on the gross_receipts of the lessee where the lessee has subleased the property to a sublessee there the rent being calculated under the sublease is based upon the profits of the sublessee respondent's position however is premised on the fact that the lease proceeds the museum collects are based on the profits of mca and respondent's argument has nothing to do with the labels attached to mca's arrangement with budweiser thus the museum's attempt to distinguish its situation from sec_1_856-4 income_tax regs fails to address respondent's contentions we therefore sustain respondent's determination that the rent received in from the lease with mca is subject_to ubit issue payments to gmc sec_4941 imposes an excise_tax for acts of self- dealing that occur between a private_foundation and a disquali- fied person sec_4941 the parties agree that gmc is a disqualified_person with respect to the museum a private_foundation for the purposes of this section self-dealing includes the furnishing of goods services or facilities between a private_foundation and a disqualified_person sec_4941 however sec_4941 provides several exceptions for certain arrangements that would otherwise constitute self-dealing transactions specifically sec_4941 provides the payment of compensation and the payment or reim- bursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive throughout the years at issue the museum contracted with gmc to perform general maintenance janitorial and custodial functions respondent maintains that payments to gmc for services performed are self-dealing transactions within the ambit of sec_4941 petitioner replies that these transactions fit within the exception in sec_4941 as personal services which are reasonable and necessary to carry out the museum's exempt functions as might be expected respondent disagrees the resolution of this issue depends solely on whether or not the functions that gmc performed fall within the definition of personal services of sec_4941 before making this determination a review of the legislative_history of sec_4941 is helpful prior to sec_501 and sec_503 b and d had imposed severe sanctions for transactions that resulted in the diversion of funds to a creator or substantial_contributor of a tax-exempt_organization further in order to prevent tax-exempt foundations from being used to benefit their creators or substantial contributors congress had established a set of arm's-length standards for dealings between the foundations and these disqualified individuals h rept part pincite 1969_3_cb_200 nevertheless congress noted that abuses involving tax- exempt_organizations continued congress believed the abuses resulted from the significant enforcement problems posed by the arm's-length standards id therefore sec_4941 was enacted as part of subchapter_a of a new chapter added to the internal_revenue_code by the tax reform act of the act publaw_91_172 83_stat_487 one of the stated goals of the act was to minimize the need for an arm's-length standard by generally prohibiting self- dealing transactions specifically the act prohibited the following transactions between a foundation and a disqualified_person the sale exchange or lease of property the lending of money the furnishing of goods services or facilities the payment of compensation to a disqualified_person the transfer or use of foundation property by a disqualified_person and payments to government officials s rept pincite 1969_3_cb_423 if the foundation and a disqualified_person entered into a prohibited_transaction then the act imposed various levels of sanctions the question before us is whether the functions performed by gmc qualify as personal services under sec_4941 thus we must construe what activities congress intended would qualify as personal services at the outset we can look to the regulations interpreting the statute while those regulations do not define the term personal services they offer several examples of activities that constitute personal services see sec_53_4941_d_-3 foundation excise_tax regs the activ- ities set out in the examples include legal services investment management services and general banking services id respondent argues that the character of the services performed by gmc namely maintenance janitorial and security are different than those outlined in the regulations we agree the services in the regulations are essentially professional and managerial in nature these types of services contrast with the nature of the services rendered by gmc gmc contends any activity is a service where capital is not a major factor in the production_of_income under this interpre- tation as set out in the brief the sale_of_goods is not the rendering of personal services but certainly all other services which assist the private_foundation in carrying on its legitimate business are personal services we cannot agree with gmc's interpretation of the statute first this position would nullify the prohibition against furnishing services contained in sec_4941 because almost any service would be a personal service and fall within the exception the statute draws an explicit distinction between a charge for furnishing of goods services or facilities see sec_4941 and c and the payment of compensation_for_personal_services see sec_4941 and e gmc's argument equating a charge for services with compensation_for_personal_services significantly erodes this distinction second gmc's interpretation of the term personal services contravenes congressional intent as expressed in the above legislative_history we think it is clear that congress intended to prohibit self-dealing consequently any exceptions to the self-dealing transactions rules should be construed narrowly we therefore reject gmc's broad interpretation of the term personal services and conclude that the janitorial services provided by gmc do not meet the definition of personal services accord- ingly we find that the payments made by the museum to gmc constitute self-dealing within the meaning of sec_4941 and as a consequence gmc is liable for the self- dealing excise_tax under sec_4941 7respondent asserts that if gmc is liable for the self- continued issue excise_tax on payments made by the museum to gmc we shall next turn our attention to whether petitioner petitioner's wife and petitioner's daughter the foundation managers are liable under sec_4941 for payments made to gmc by the museum in general sec_4941 imposes an excise_tax on the self-dealer for each self-dealing transaction when an excise_tax is imposed under sec_4941 then sec_4941 may impose excise_taxes on the management of the foundation as well sec_4941 provides in any case in which a tax is imposed by sec_4941 paragraph there is hereby imposed on the participation of any foundation_manager in an act of self-dealing between a disqualified_person and a private_foundation knowing that it is such an act a tax equal to 2½ percent of the amount_involved with respect to the act of self-dealing for each year or part thereof in the taxable_period unless such participation is not willful and is due to reasonable_cause thus this tax is imposed only when a tax is imposed under sec_4941 the participating foundation_manager continued dealer excise_tax then it is also liable for the foundation self-dealing excise_tax under sec_4941 gmc does not dispute this assertion the parties have stipulated that the transactions at issue were not corrected within the taxable_period 8a separate excise_tax was imposed on petitioner on petitioner's wife and on petitioner's daughter the foundation managers however the legal issues and relevant facts are identical with respect to each of the foundation managers for brevity we will combine our examination of each tax into a single discussion and refer to the above-named parties collec- tively as the foundation managers where possible knows that the act is an act of self-dealing and the participation by the foundation_manager is willful and is not due to reasonable_cause sec_53_4941_a_-1 foundation excise_tax regs respondent must prove by clear_and_convincing evi- dence that the foundation managers participated knowingly in the self-dealing transaction sec_7454 rule c we first turn to the regulations to provide the initial guidance in applying sec_4941 the regulations interpret what the statute requires for knowing participation sec_53_4941_a_-1 foundation excise_tax regs states a person shall be considered to have participated in a transaction knowing that it is an act of self-dealing only if-- i he has actual knowledge of sufficient facts so that based solely upon such facts such transaction would be an act of self-dealing ii he is aware that such an act under these circumstances may violate the provisions of federal tax law governing self-dealing and iii he negligently fails to make reasonable attempts to ascertain whether the transaction is an act of self-dealing or he is in fact aware that it is such an act the regulations specify that the term knowing does not mean having reason to know but evidence that shows a person has a reason to know a fact is relevant in determining whether that person has actual knowledge of that fact id these regulations were adopted in years after the passage of the statute and have not been substantially_modified since that time there- fore we must give appropriate weight to the regulations in interpreting the statute 333_us_496 we have found no other cases that have analyzed the founda- tion manager excise_tax under sec_4941 however the tax_court analyzed the foundation_manager excise_tax under sec_4945 in 99_tc_67 these statutes were both enacted as part of the chapter reforms of the act and the statutes as well as the respective regulations promulgated thereunder contain nearly identical language thus the analysis contained in thorne v commissioner supra is highly probative in interpreting the excise_tax of sec_4941 we concluded in thorne v commissioner supra pincite that the threshold determination under the knowledge requirement is ascertaining the extent of the taxpayer's factual knowledge concerning the expenditures and not whether the taxpayer actually knew the expenditures were prohib- ited under the statute the parties have stipulated that the foundation managers were aware both that gmc was a disqualified_person vis-a-vis the museum and that some transactions between a private_foundation and a disqualified_person are considered self-dealing under sec_4941 further the parties have agreed that the foundation managers were aware self-dealing is defined as inter alia a direct furnishing of goods services or facilities between a private_foundation and a disqualified_person in addition the parties have agreed that the foundation managers were aware the museum was making payments to gmc and the mana- gers did not oppose the making of these payments on the basis of these facts we conclude respondent has proven by clear_and_convincing evidence that the foundation managers possessed actual knowledge of sufficient facts concerning the transactions to establish the arrangements with gmc were self-dealing trans- actions respondent has satisfied both the first and second require- ments of sec_4941 first we have concluded that under sec_4941 an excise_tax should be imposed on the payments from the museum to gmc second respondent has established that the foundation managers possessed sufficient knowledge concerning the self-dealing payments to gmc next we shall evaluate whether the foundation managers made the payments willfully and without reasonable_cause the third requirement under sec_4941 the regulations define willful participation by the foundation_manager as conduct that is voluntary conscious and intentional sec_53_4941_a_-1 foundation excise_tax regs on the basis of the facts we conclude the foundation managers voluntarily and intentionally caused the museum to enter into the transactions with gmc accordingly we sustain respondent's determination that the participation of the foundation managers was willful additionally the foundation managers' participation in these transactions must not be due to reasonable_cause the regulations explain that a foundation manager's participation is due to reasonable_cause if he has exercised his responsibility on behalf of the foundation with ordinary business care and pru- dence sec_53_4941_a_-1 foundation excise_tax regs the foundation managers were aware that gmc was a disqualified_person with respect to the museum and they were aware that tax laws prohibited self-dealing transactions nevertheless they proceeded to contract with gmc to provide services to the museum without first attempting to get advice from their counsel con- cerning the implications of these arrangements this demonstrates a failure to exercise their responsibilities with ordinary business care and prudence the foundation managers argue that they acted on the advice of dr sherry manning dr manning a former president of a women's college has experience with nonprofit_organizations thus the foundation managers claim that they exercised ordinary prudence in relying on dr manning's advice we cannot agree dr manning is not a lawyer and she does not otherwise have any special expertise in foundation tax law further although she had been the president of a college there is no indication in the record that dr manning gained any experience in running foundations clearly the foundation managers were aware of the potential problems with paying fees to gmc as prior to the hiring of dr manning gmc had simply rendered the services for free we conclude the foundation managers did not exercise ordinary prudence by relying on the advice of dr manning and not seeking the advice of counsel regarding these payments accord- ingly we hold that the foundation managers are liable for the foundation_manager excise_tax under sec_4941 for payments made by the museum to gmc issue excise_tax on other_payments made by the museum respondent determined that the foundation managers are liable for the foundation_manager excise_tax under sec_4941 for two payments made by the museum that benefited petitioner and a third payment by the museum that benefited the company specifically the two payments which benefited petitioner in the amounts of dollar_figure and dollar_figure were made by the museum for work done to petitioner's artwork a third payment in the amount of dollar_figure related to a financial obligation of the company which was actually paid_by the museum as discussed supra a foundation_manager excise_tax under sec_4941 may be imposed where a tax should be imposed under sec_4941 the participating foundation_manager knows that the act is an act of self-dealing and the participation by the foundation_manager is willful and is not due to reasonable_cause sec_53_4941_a_-1 foundation excise_tax regs respondent must carry the burden of proving by clear_and_convincing evidence that the foundation managers participated knowingly in the transaction sec_7454 rule c the foundation managers have conceded that each of these payments constitutes self-dealing under sec_4941 however respondent must still prove that the foundation managers knew the act was an act of self-dealing also the participation by the foundation managers must be willful and not due to reasonable_cause as noted supra the company provided accounting services to the museum two invoices relating to artwork repairs were received by the accounting department of the company the accounting personnel assuming that the work had been performed on artwork owned by the museum made payments of dollar_figure and dollar_figure by checks drawn upon the museum's bank account in fact the artwork belonged to petitioner and the payments should have been made from petitioner's personal account far from having actual knowledge of sufficient facts about the two transactions the evidence indicates that the foundation managers lacked any knowledge concerning these transactions immediately upon learning of the payments a few days after they were made petitioner's daughter corrected both of the transac- tions and petitioner reimbursed the museum for the expense under these circumstances we conclude respondent erred in imposing the foundation_manager excise_tax on these two transactions the record is less than complete regarding the dollar_figure payment made for the benefit of the company the payment was made by the museum on behalf of the company a disqualified_person the company has not reimbursed the museum respondent again must prove by clear_and_convincing evidence that the foundation managers participated knowingly in this transaction sec_7454 rule c respondent has failed to carry this burden first respondent has not shown that petitioner or petitioner's wife had any knowledge of this transaction we refuse to presume that because the transaction occurred petitioner or petitioner's wife must have known about it consequently we do not sustain respondent's determination with respect to petitioner or petitioner's wife as it relates to this transaction 9on brief the foundation managers contend that respondent has conceded this issue and directs our attention to the stipulation of facts filed in this case particularly the foundation managers point to the stipulation concerning this payment which reads the parties agree that john w madden jr is not liable for the following dollar_figure payment made by the museum for the benefit of the john madden company as a self- dealer under sec_4941 and b the stipulation makes no mention of potential liability under sec_4941 we will not read into the stipulation matters that are not expressly covered by it see rakosi v commissioner tcmemo_1991_630 consequently the foundation managers' potential liability under sec_4941 is still at issue in this case as for petitioner's daughter the facts must be examined more closely the dollar_figure payment related to a contract with form inc for the creation of an outdoor art exhibit the sub- ject matter of the contract comports directly with the museum's exempt_purpose and the contract was signed by petitioner's daughter as a director of the museum however the john madden co is the named party in the contract not the museum the payment by the museum for setting up the outdoor exhibit satis- fied a financial obligation of the company under the contract with form inc and the parties agree that it is a self-dealing payment to the company petitioner's daughter testified that she was aware of the payment made by the museum as evidenced by this testimony she was knowledgeable about the subject matter of the contract however based on the testimony and surrounding facts we con- clude that her actions do not constitute knowing participation in a self-dealing transaction petitioner's daughter testified that the foundation managers intended to have the museum shoulder the responsibility for the exhibit not the companydollar_figure she believed at the time of the payment that responsibility for the financial obligation rested with the museum as a consequence peti- tioner's daughter did not view this payment as benefiting the 10this testimony is supported by the contract itself as it was signed by petitioner's daughter in her position as the director of the museum company given these circumstances we conclude respondent has failed to prove by clear_and_convincing evidence that peti- tioner's daughter knowingly entered into a self-dealing transaction accordingly we do not sustain respondent's determination with respect to petitioner's daughter as it relates to this dollar_figure transaction to reflect the foregoing decisions will be entered under rule
